Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-332

IN RE ELENA M. TILLY
                                                            2017 DDN 43
A Member of the Bar of
the District of Columbia Court of Appeals

Bar Reg. No. 502996

BEFORE: Blackburne-Rigsby, Chief Judge; Glickman, Associate Judge; and
        Nebeker, Senior Judge.

                                     ORDER
                            (Filed – September 7, 2017)

       On consideration of the certified order of the Maryland Court of Appeals
indefinitely suspending respondent from the practice of law in the state of
Maryland by consent; this court’s April 14, 2017, order temporarily suspending
respondent and directing her to show cause why functionally equivalent reciprocal
discipline should not be imposed; the statement of Disciplinary Counsel regarding
reciprocal discipline; and it appearing that respondent did not file a response to this
court’s show cause order or file the required D.C. Bar R. XI, § 14 (g) affidavit, it is

       ORDERED that Elena M. Tilly is hereby indefinitely suspended from the
practice of law in the District of Columbia with reinstatement subject to a fitness
requirement and the right to petition for reinstatement after five years or when
reinstated in the state of Maryland, whichever occurs first. See In re Maignan, 988
A.2d 493, 495 (D.C. 2010) (setting forth the functionally equivalent discipline for
an indefinite suspension without a required minimum period of suspension); see
also In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining that the
presumption of identical discipline in D.C. Bar R. XI, § 11 (c) will prevail except
in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C. 2002) (explaining that
in unopposed reciprocal matters the “imposition of identical discipline should be
close to automatic”). For purposes of eligibility to petition for reinstatement, the
suspension will not begin to run until such time as respondent files a D.C. Bar R.
XI, § 14 (g) affidavit.

                                 PER CURIAM